               Case 1:18-cv-05676-PGG Document 50 Filed 06/06/19 Page 1 of 1




                                                                     Eric M. Creizman
                                                                     Partner
                                                                     277 Park Avenue, 45th Floor
                                                                     New York, NY 10172
                                                                     ecreizman@piercebainbridge.com
                                                                     Direct Dial: (212) 972-0200


VIA ECF

June 6, 2019

The Honorable Paul G. Gardephe
United District Judge
United States District Court
for the Southern District of New York
40 Foley Square
New York, New York 10007

       Re: Rusaviainvest, OOO v. Mnuchin, et al.,
          Case No.18-CV-5676 (PGG)

Dear Judge Gardephe:

        We represent Plaintiff Rusaviainvest, OOO in the above-referenced action. I am writing to
respectfully request that the Court hear oral argument in connection with the Defendants’ motion for
summary judgment, and the Plaintiff’s cross-motion for summary judgment. Both motions have been
fully briefed.

       I thank the Court for its consideration in this matter.

                                                      Respectfully submitted,
                                                      /s/ Eric M. Creizman
                                                      Eric M. Creizman

cc:    Jennifer A. Jude, Esq. (by ECF and email)
       Assistant United States Attorney




                                  Pierce Bainbridge Beck Price & Hecht LLP
                                        BOS | CLE | DC | LA | NY
